Citation Nr: 0615765	
Decision Date: 05/31/06    Archive Date: 06/06/06

DOCKET NO.  02-17 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
residuals of internal derangement of the right knee from 
April 15, 2002, to November 4, 2002.

2.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee from April 15, 2002 
to November 4, 2002.  

3.  Entitlement to a rating in excess of 30 percent for 
residuals of internal derangement of the right knee, status 
post replacement, from January 1, 2004.  


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Eric S. Leboff, Counsel


INTRODUCTION

The veteran had active service from January 29, 1968, until 
March 5, 1968.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a July 2002 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Chicago, 
Illinois.

The Board notes that a 100 percent rating was assigned for 
right knee disability, status post replacement, from November 
4, 2002 through December 31, 2003.  As such the rating period 
for consideration as to the degenerative arthritis of the 
right knee does not encompass such period, and is as stated 
on the title page of this decision.


FINDINGS OF FACT

1.  From April 15, 2002, until November 4, 2002, the 
residuals of internal derangement of the right knee were 
manifested by no more than moderate instability.

2.  From April 15, 2002, until November 4, 2002, the 
degenerative arthritis of the right knee was manifested by 
complaint of pain, including on use, productive of limitation 
of motion. 

3.  From January 1, 2004, the veteran's residuals of internal 
derangement of the right knee, status post replacement, are 
productive of complaints of pain; objectively, the competent 
evidence shows pain, stiffness and restricted motion, but 
does not demonstrate severe painful motion or weakness.


CONCLUSIONS OF LAW

1.  From April 15, 2002, to November 4, 2002, the criteria 
for entitlement to an evaluation in excess of 20 percent for 
residuals of internal derangement of the right knee have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.71a, Diagnostic Code 5257 
(2005).

2.  From April 15, 2002, to November 4, 2002, the criteria 
for an evaluation in excess of 10 percent rating for 
degenerative arthritis of the right knee have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, Diagnostic Code 
5003-5260 (2005).

3.  From January 1, 2004, the criteria for entitlement to an 
evaluation in excess of 30 percent for residuals of internal 
derangement of the right knee, status post replacement, have 
not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.459, 4.71a, 
Diagnostic Code 5055 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

Further regarding the first notice element indicated above, 
on March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim.  As 
previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Upon receipt of an application for 
"service connection," therefore, the Department of Veterans 
Affairs (VA) is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within the VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.  

In the present case, VA satisfied its duty to notify by means 
of a September 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  He was also requested to provide any evidence or 
information in his possession pertinent to the appeal to VA.  
The VCAA letter did not provide notice with regard to the 
assignment of disability ratings.  However, a November 2002 
SOC, under the heading "Pertinent Laws; Regulations; Rating 
Schedule Provisions," set forth the applicable regulations 
and relevant diagnostic codes (DC) for the disability at 
issue, and included a description of the rating formula for 
all possible schedular ratings under those diagnostic codes.  
A January 2003 SSOC included the criteria for 38 C.F.R. 
§ 4.71a, DCs 5260, 5261 and 5262.  Finally, a January 2006 
SSOC provided the criteria for 38 C.F.R. § 4.71a, DC 5055. 
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
his service-connected disability at issue.

The VCAA letter did not provide the law pertaining to 
effective dates.  However, as the instant decision does not 
grant an increased rating, the absence of notice regarding 
effective dates does not prejudice the veteran with respect 
to the instant appeal.

Regarding the timing of notice, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In the present case, 
the unfavorable AOJ decision that is the basis of this appeal 
was decided prior to the issuance of appropriate VCAA notice.  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial adjudication, the claim was readjudicated thereafter, 
and the appellant has not been prejudiced thereby.  Not only 
has the appellant been provided with every opportunity to 
submit evidence and argument in support of his claims and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the appellant has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's reports of VA and private post service 
treatment and examination.  Additionally, a lay statement 
from R. B., a former employer of the veteran, is of record.  
The claims file also contains the veteran's own statements in 
support of his claims, to include testimony provided at a May 
2004 videoconference hearing before the undersigned.  The 
Board has carefully reviewed such statements and concludes 
that he has not identified further evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claims.  

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate each claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Discussion

I.  Entitlement to a rating in excess of 20 percent for 
residuals of internal derangement of the right knee from 
April 15, 2002, until November 4, 2002.

From April 15, 2002, to November 4, 2002, the veteran is 
assigned a 20 percent evaluation for residuals of internal 
derangement, right knee, pursuant to Diagnostic Code 5257-
5055.  

The evidence of record indicates that the veteran underwent a 
right total knee replacement on November 4, 2002.  As such, 
Diagnostic Code 5055, concerning knee replacement is not for 
application in the period prior to that operation.  Rather, 
only Diagnostic Code 5257 is applicable prior to November 4, 
2002.

Diagnostic Code 5257, which contemplates knee impairment 
characterized by recurrent subluxation or lateral 
instability, affords a 20 percent rating for moderate 
impairment.  A 30 percent rating is warranted for severe 
impairment.  

The evidence of record during the period in question does not 
demonstrate severe right knee impairment due to subluxation 
or lateral instability such as to justify the next-higher 30 
percent rating under Diagnostic Code 5257.  Indeed, VA 
examination in May 2002 indicated only mild instability of 
the right knee joint with instability upon varus and valgus 
maneuvers.  Drawer sign was negative at that time.  

It is acknowledged that the May 2002 VA examination also 
showed marked crepitus of the right knee.  It is also 
acknowledged that VA outpatient treatment reports dated in 
October 2002 showed positive Lachman's test and pivot shift.  
However, the Board finds that the overall weight of the 
evidence fails to show symptomatology commensurate with the 
next-higher 30 percent evaluation under Diagnostic Code 5257.  
Rather, the instability and crepitus noted objectively in the 
record is appropriately reflected in the 20 percent 
evaluation presently in effect under Diagnostic Code 5257.  

In reaching the above conclusion, the Board acknowledges 
that, in evaluating disabilities of the musculoskeletal 
system, additional limitation of function due to factors such 
as pain, weakness, incoordination and fatigability is for 
consideration.  See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  However, such factors 
of functional limitation are not for application in this 
analysis of Diagnostic Code 5257, because such Code section 
is not predicated on loss of range of motion.  See Johnson v. 
Brown, 9 Vet. App. 7 (1996).  

Based on the foregoing, the 20 percent evaluation assigned 
for residuals of internal derangement from April 15, 2002, to 
November 4, 2002, is appropriate and there is no basis for an 
increased evaluation.  Hence, the preponderance of the 
evidence is against the claim.

II.  Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee from April 15, 2002 
to November 4, 2002.

The VA General Counsel has held that a veteran who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 
(July 1, 1997; revised July 24, 1997).  Likewise, the VA 
General Counsel has also held that, when x-ray findings of 
arthritis are present and a veteran's knee disability is 
evaluated under Code 5257, the veteran would be entitled to a 
separate compensable evaluation under Diagnostic Code 5003 if 
the arthritis results in noncompensable limitation of motion 
and/or objective findings or indicators of pain.  See 
VAOPGCPREC 9-98.

In the present case, the veteran is already in receipt of a 
10 percent evaluation pursuant to Diagnostic Code 5003.  
Thus, further discussion of VAOPGCPREC 23-97 and  VAOPGCPREC 
9-98 is unnecessary.  However, the Board must consider 
whether, during the period in question, the veteran is 
entitled to a rating in excess of 10 percent for such 
arthritis.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis is rated based on limitation of motion of the 
affected joint.  

Limitation of leg motion is governed by Diagnostic Codes 5260 
and 5161.  Diagnostic Code 5260 concerns limitation of leg 
flexion.  A noncompensable evaluation is assigned where 
flexion is limited to 60 degrees.  A 10 percent rating is 
warranted where flexion is limited to 45 degrees.  A 20 
percent evaluation is for application where flexion is 
limited to 30 degrees.  

Diagnostic Code 5261 pertains to limitation of leg extension.  
Under that Code section, a noncompensable evaluation is 
assigned where extension is limited to 5 degrees.  A 10 
percent rating is warranted where extension is limited to 10 
degrees.  A 20 percent evaluation is for application where 
extension is limited to 15 degrees.  

At this juncture, the Board acknowledges VAOPGCPREC 9-2004 
(September 17, 2004), where it was held that a claimant who 
had both limitation of flexion and limitation of extension of 
the same leg must be rated separately under diagnostic codes 
5260 and 5261 to be adequately compensated for functional 
loss associated with injury to the leg.  As such, if the 
evidence of record reflects compensable loss of both flexion 
and extension of the right leg, the veteran would be entitled 
to the combined evaluation under Diagnostic Codes 5260 and 
5261, per the combined ratings table in 38 C.F.R. § 4.25.

In the present case, the veteran had right knee flexion to 60 
degrees upon VA examination in May 2002.  This meets the 
criteria for a noncompensable evaluation under Diagnostic 
Code 5260.  

The May 2002 VA examination revealed right knee extension to 
0 degrees, without pain.  This does not meet the level of 
even a noncompensable disability rating under Diagnostic Code 
5261.  Further, VA outpatient treatment records dated in 
October 2002 reveal right knee extension to 5 degrees, which 
also only meets the criteria for a noncompensable rating.

Based on the above, the veteran has been shown to have right 
knee flexion and extension both limited to noncompensable 
levels.  As such, separate combined evaluations for limited 
flexion and extension are not warranted.  Significantly, the 
competent evidence demonstrates additional functional 
limitation regarding right knee flexion such as to warrant 
the currently assigned 10 percent evaluation under Diagnostic 
Code 5260, per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Indeed, the veteran 
complained of right knee pain and swelling upon VA 
examination in May 2002.  Objectively, that examination 
indicated a marked limp favoring the right side and also 
showed right knee pain with flexion.  

While the competent evidence, as described above, does 
justify the current 10 percent evaluation for limitation of 
flexion under Diagnostic Code 5260, there is no basis upon 
which to find a compensable level of limitation as to right 
knee extension.  

Based on the above, a 10 percent evaluation for limitation of 
right knee flexion is justified under Diagnostic Code 5260.  
A noncompensable evaluation is warranted for right knee 
extension under Diagnostic Code 5261.  As such, the overall 
objective evidence does not support a rating in excess of the 
10 percent currently assigned for degenerative arthritis of 
the right knee from April 15, 2002, to November 4, 2002.  As 
such, the preponderance of the evidence is against the claim.  

III.  Entitlement to a rating in excess of 30 percent for 
residuals of internal derangement of the right knee, status 
post replacement, from January 1, 2004.  

As previously noted, the veteran underwent a total right knee 
replacement on November 4, 2002.  As a result, he was 
assigned a 100 percent evaluation pursuant to Diagnostic Code 
5055, from November 4, 2002 through December 31, 2003.  That 
Code section affords a 100 percent evaluation for a one-year 
period after the prosthetic replacement of a knee joint.  

As of January 1, 2004, the veteran is assigned a 30 percent 
rating for residuals of internal derangement, status post 
right knee replacement, under Diagnostic Code 5055.  Such 
rating represents the minimum evaluation assignable under 
that Diagnostic Code, after surgery.  The Diagnostic Code 
also indicates that, where the evidence shows intermediate 
degrees of residual weakness, pain or limitation of motion, 
the disability should be rated by analogy under Diagnostic 
Code 5256, 5261 or 5262.  In order to achieve a 60 percent 
rating under Diagnostic Code 5055, the evidence must 
demonstrate chronic residuals consisting of severely painful 
motion or severe weakness in the affected extremity.  

The Board finds that the evidence of record reflects 
intermediate degrees of residual weakness, pain and limited 
motion which are already contemplated by the 30 percent 
evaluation presently in effect under Diagnostic Code 5055.  
The Board has also considered whether more than the minimum 
30 percent rating for the knee replacement may be assigned 
based on an intermediate degree of residual weakness, pain, 
and limitation of motion, rating by analogy under Diagnostic 
Codes 5256, 5260 and/or 5261, or 5262.  See 38 C.F.R. §4.71a, 
Diagnostic Code 5055 (2005).

As the evidence of record does not establish right knee 
ankylosis, or disability comparable therewith, Diagnostic 
Code 5256 does not justify an increased rating here.

Under Diagnostic Code 5262, a 40 percent rating applies where 
the evidence shows nonunion of the tibia and fibula with 
loose motion, requiring a brace.  In this regard, the Board 
notes that the veteran, at his May 2004 hearing, testified 
that he used a knee brace.  However, VA examination reports 
in October 2004, June 2005 and December 2005 indicate that he 
was able to ambulate without assistive devices.  In any 
event, the competent evidence does not reveal symptomatology 
indicative of nonunion of the tibia or fibula and as such the 
veteran's disability picture is not more nearly approximated 
by the next-higher 40 percent evaluation under Diagnostic 
Code 5262.  

As will be discussed below, a rating greater than 30 percent 
is not warranted under Diagnostic Code 5256 or 5262, nor a 
combined rating greater than 30 percent under Diagnostic 
Codes 5160 and 5261.  The veteran's disability picture also 
does not more nearly approximate the next-higher 60 percent 
rating under Diagnostic Code 5055, which requires chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected extremity, even when considering the 
DeLuca factors.

In reaching this conclusion, the Board has considered 
additional functional limitation due to factors such as pain, 
weakness, incoordination and fatigability.  See 38 C.F.R. §§ 
4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 
(1995).  In this vein, the Board acknowledges the veteran's 
complaints raised at his May 2004 hearing before the 
undersigned.  At that time, the veteran reported extensive 
right knee pain following his total knee replacement surgery.  
(Transcript, "T," at 3.)  The veteran also explained that 
he was a construction electrician, which involved climbing 
ladders and crawling in confined spaces.  (T. at 3.)  He 
stated that his right knee disability made it difficult for 
him to work in that profession.  The veteran also indicated 
that he wore a knee brace.  (T. at 12.)  He also had trouble 
with stairs.  Further, he indicated that he took Tylenol for 
pain management.  (T. at 14.)   Finally, in an undated 
statement, the veteran indicated that his right knee 
disability necessitated changes in his lifestyle and 
prevented him from riding motor cycles, an activity he used 
to enjoy.  

Further regarding the veteran's functional limitation of the 
right knee, the Board acknowledges a May 2004 letter written 
by R. B., a foreman at a construction company that the 
veteran worked for.  That individual noted that the veteran 
was a very skilled electrician but was limited in his range 
of work due to his right knee pain.  Additionally, a 
September 2004 letter written by a VA physician indicated 
that the veteran's right knee replacement should not be 
subjected to high stress such as extended walking or lifting 
weight in excess of 25 pounds.  Light duty was permanently 
recommended to protect the right knee replacement.  

The claims file also contains objective evidence of right 
knee pain during the period in question.  A September 2004 
private treatment report indicated pain to palpation along 
the course of the patellar tendon, as well as over the 
lateral facet of the patella.  An October 2004 private 
treatment record revealed continued pain and restricted 
movement of the right knee.  The veteran was taking Tylenol 
#2 and Naproxen, which reduced his pain from 10 out of 10 to 
8 out of 10.  It was noted that extensive walking, stair 
climbing or weight lifting in excess of 25 pounds could 
necessitate the need for future surgery.  Furthermore, upon 
VA examination in October 2004, the veteran complained of 
stiffness and swelling of the right knee, as well as 
limitation of motion.  Objectively, there was swelling and 
tenderness about the right knee.  The veteran also had pain 
and stiffness with right knee range of motion.  Flexion was 
to 90 degrees and extension was to 15 degrees.  Right side 
quadriceps strength was 3/5 and hamstring strength was 4/5.  
Subsequent VA examination in June 2005 also noted some 
limitation of motion due to fatigability on repetitive 
motion.  

The October 2004 VA examination notes that the veteran did 
not use any crutches, brace or cane and does not use 
corrective shoes.  Standing and walking elicited only slight 
pain.  VA examination in June 2005 showed that the veteran 
walked with a steady gait, without assistive devices.  He 
could heel and toe walk.  Range of motion testing did not 
reveal any limitation secondary to weakness, fatigability, 
incoordination or flare-ups.  There was no radiation of pain 
and no effect on the veteran's daily activities.  The knee 
was not tender to palpation.  Finally, VA examination in 
December 2005 again showed that the veteran walked without 
the use of assistive devices.  He had flexion to 100 degrees 
and extension to 3 degrees, both without pain.  There was no 
limitation of motion secondary to weakness, fatigability or 
incoordination or flare-ups.  There was no radiation of pain 
and his symptomatology did not affect his ability to perform 
the activities of daily living.

In light of the clinical findings discussed above, the 
veteran's disability picture is not found to constitute 
severely painful motion or severe weakness of the right knee, 
as required for a 60 percent evaluation under Diagnostic Code 
5055, nor warrant a combined evaluation greater than 30 
percent under Diagnostic Codes 5260 and 5261, even when 
considering additional functional limitation due to factors 
such as pain, weakness, incoordination and fatigability per 
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  

Based on the foregoing, the Board concludes that the 30 
percent evaluation for residuals of internal derangement of 
the right knee, status post replacement, in effect from 
January 1, 2004, appropriately reflects the veteran's level 
of disability and there is no basis for a higher rating.  As 
the preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Separate evaluations

The Board has also considered the propriety of awarding a 
separate evaluation for the veteran's right knee scars.  In 
this regard, it is noted that disabilities of the skin are 
addressed under 38 C.F.R. § 4.118.  Diagnostic Code 7804 
provides a 10 percent evaluation for scars that are 
superficial and painful upon examination.  Moreover, while 
38 C.F.R. § 4.118 has undergone revisions during the pendency 
of this appeal, the criteria under 7804 remained unchanged.  

Here, surgical scars of the right knee were indicated upon VA 
examination in October 2004, June 2005 and December 2005.  
However, such examinations did not reveal any symptomatology 
referable to the scars.  In fact, in June 2005 and December 
2005 they were described as well-healed.  Moreover, the 
veteran has not raised any complaints with respect to the 
scars.  

Because the evidence fails to reveal separate and distinct 
symptomatology relating to the veteran's right knee surgical 
scars, a separate evaluation is not appropriate.  See Esteban 
v. Brown, 6 Vet. App. 259 (1994); see also 38 C.F.R. § 4.14 
(2005)

Extraschedular consideration

While the veteran has remarked that his right knee disability 
made it difficult for him to work as a construction 
electrician, the evidence does not reflect that the 
disability at issue caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence, 
assignment of an extra-schedular evaluation under 38 C.F.R. 
§ 3.321 (2005) is not warranted.  Moreover, it is noted that, 
from November 4, 2002, until January 1, 2004, the veteran was 
in receipt of a 100 percent total rating for his right knee 
disability, accounting for the interference with employment 
during that period.




ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of internal derangement of the right knee, from April 15, 
2002, to November 4, 2002, is denied.

Entitlement to a rating in excess of 10 percent for 
degenerative arthritis of the right knee, from April 15, 
2002, to November 4, 2002, is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of internal derangement of the right knee, status post total 
right knee replacement, from January 1, 2004, is denied.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


